Citation Nr: 1716151	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-15 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina.


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Board remanded this matter for reopening and the case has been returned for appellate consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran does not have hearing loss in either ear for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due process under the Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.

Duty to Notify-In this case, the Veteran's claim to reopen his claim for service connection for a bilateral hearing loss disability was received in June 2010.  In July 2010, VA sent a claim-specific VCAA Letter that advised the Veteran of the information and evidence necessary to substantiate a claim to reopen with new and material evidence; notified him of VA's responsibilities in obtaining information to assist him in completing his claim; and identified the Veteran's duties in obtaining information and evidence to substantiate his clam.  In August 2010, the Veteran responded that either he had enclosed all the evidence and information he had or there was no other information or evidence to support his claim.  Thereafter, the RO reviewed the claim and issued its September 2010 rating decision.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), overruled as stated in Vogan v. Shinseki, 24 Vet. App. 159, 162-64 (2010).

After the Veteran filed his notice of disagreement, in October 2010, VA sent another claim-specific VCAA Letter that requested that the Veteran submit any additional evidence in support of his appeal as soon as possible.  The Veteran timely responded that either he had enclosed all remaining information or evidence or that he had no additional information or evidence to submit in support of his appeal.  Therefore, the Board finds that VA met its duty to notify.

Duty to Assist-VA has done everything reasonably possible to assist the Veteran with respect to his claim to reopen his hearing loss disability claim in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.3159(c) (2016).  Service treatment records have been associated with the claims file, and all identified and available treatment records have been secured.  The Veteran was provided a VA examination in February 2006.  After the Board reopened the Veteran's claim and remanded, the Veteran was afforded a new VA examination in September 2014.  The reports reflected that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate and thorough evaluation of the Veteran, and provided sufficient information to decide the claim.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4), 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Thereafter, the RO readjudicated the Veteran's claim for hearing loss disability.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  And therefore, the Board finds that VA met its duty to assist.

II.	Legal Criteria for Service Connection for a Hearing Loss Disability

To be eligible for compensation for a hearing loss disability, the Veteran must satisfy both the general service connection requirements as well as VA's definition of hearing loss disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When there is record evidence of a recent diagnosis of disability prior to the filing of the claim, however, "the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

For VA purposes, there are three ways in which an audiological examination can show that hearing loss is disabling:  1) "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater"; or 2) "when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater"; or 3) "when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2016).  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R.  §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.	Analysis of the Veteran's Claim

The Veteran contends that he has bilateral hearing loss related to his period of active service, particularly to in-service hazardous noise exposure.  The issue, however, is not whether the Veteran has hearing loss; rather, the issue is whether whatever hearing loss he may have, at any time pertinent to the pendency of this claim, was disabling as defined in section 38 C.F.R. § 3.385 (2016).  The Board finds that it was not, and the claim must be denied.

	A.	Lay Evidence

In support of his claim, in January 2006, the Veteran maintained that his service and private medical records show an overall decline in hearing ability throughout his twenty-three-year military career.  In June and August 2010 statements in support of his claim, the Veteran stated that he has trouble understanding speech, resorts to lip-reading, and often asks people to repeat themselves.  In an October 2010 letter, the Veteran's employer described the same difficulties with hearing in the workplace.

	B. Medical Evidence

After the Veteran filed his claim for hearing loss disability, he was provided a VA examination in February 2006 during which his speech recognition was scored as 96 and 100 percent in the right and left ear respectively and the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
20
15
5
15
15

Because the Veteran did not have a hearing loss disability as defined by section 3.385, the RO denied the Veteran's claim, and the Veteran did not appeal.

In November 2010, the Veteran underwent a private audiometric examination, the result of which served as the basis for reopening the Veteran's claim for hearing loss disability.  The speech recognition scores were 40 and 60 percent for the right and left ear respectively and the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
80
90
LEFT
60
65
65
--
70

Pursuant to the Board's August 2014 remand, the Veteran was afforded a new VA examination in September 2014.  The examiner determined that the Veteran's right ear hearing was normal and made the incidental finding that there was sensorineural hearing loss in the 6000 Hz or higher frequencies in the left ear.  The audiometric testing resulted in Maryland CNC speech recognition scores of 94 percent in each ear and the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
30
15
15
25
20

Analyzing these audiometric examination results against the section 3.385 criteria for hearing loss disability, a claim fails under the first prong because all of the thresholds were less than 40 decibels.  Under the second prong, a claim fails because only one frequency, not three, had a threshold of more than 26 decibels.  And a claim fails under the third prong because for each ear the speech recognition score was 94 percent, not less than 94 percent.

Addressing the private November 2010 examination, the VA examiner opined that the results were "erroneous because the Veteran's current audiogram shows puretone thresholds within normal limits bilaterally except for a 30 dB (mild) loss at one frequency in the left ear.  The invalid test results depicted . . . may have been due to equipment malfunction, tester error, and/or patient inconsistent responses."  The November 2010 examination showed a moderately-severe to profound hearing loss in the right ear and a moderate to severe loss in the left ear.  The November 2010 report, however, did not report bone-conduction testing, either because not performed or just not recorded, making the type of hearing loss speculative.

	C.	Assessment of the Evidence

The Board has reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis comes down to competency, credibility, and the weight of the evidence, namely:  the Veteran's lay statements, the November 2010 private examination report, and the VA examination reports.  See 38 C.F.R. § 3.159(a)(1), (2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  It is similar to a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of whether the specific degree of the Veteran's hearing loss meets the criteria for hearing loss for VA compensation purposes is a complex medical question unlike testimony as to the Veteran experiencing the symptoms of decreased hearing generally.  Therefore, appropriate expertise is required to determine whether the Veteran's hearing acuity is impaired to the level of a hearing loss disability under VA regulations.  In the present case, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R.      § 3.159(a)(1) (2016).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss, which is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the September 2014 VA examination report, rendered after an in-person examination and review of the Veteran's claims file, the examiner opined that the November 2010 private examination was erroneous, primarily because it was at odds with the examiner's own administered examination and the February 2006 VA examination, implying the results were unexpected.  The September 2014 VA examination, on the other hand, is consistent with the other evidence of record.  Furthermore, the November 2010 private examination appears to have been only an in-person examination without the benefit of a record review.  In the context of the Veteran's audiometric testing history dating back to 1982, the Board finds the September 2014 VA examiner's opinion credible and gives it great weight.  See D'Aries v. Peake, 22 Vet. App. 97, 107 (2008) ("The Board is permitted to favor one medical opinion over another provided it gives an adequate statement of its reasons and bases for doing so.").

The September 2014 examination and opinion is the most probative evidence for deciding this claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations; describes the conditions in sufficient detail so that the Board's evaluation is fully informed; contains reasoned explanations while addressing contradictory evidence of record; and it is the most contemporaneous evaluation of the Veteran.  See Barr, 21 Vet. App. at 310-11.  Therefore, the Board finds that the September 2014 VA examination report is adequate to adjudicate the Veteran's claim and no further examination is necessary.

The Board finds that, based on the evidence of record, the Veteran does not currently have bilateral hearing loss disability for VA compensation purposes.  None of the probative evidence of record shows in either ear that the Veteran has auditory thresholds of 40 decibels or greater; or 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for a bilateral hearing loss disability is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R.       §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board is grateful to the Veteran for his honorable service, and it regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


